Citation Nr: 0420123	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from December 1958 to 
February 1979.  He died in May 2000.  The death certificate 
lists the immediate cause of death as chronic obstructive 
pulmonary disease.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  Prior to his death, the veteran had not established 
service connection for any disability.  

2.  It is at least as likely as not that the veteran's 
chronic obstructive pulmonary disease (COPD) that caused his 
death was incurred during military service.


CONCLUSION OF LAW

COPD that had its onset during military service contributed 
substantially and materially to the death of the veteran.  38 
U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's widow, is seeking service 
connection for the cause of the veteran's death.  She 
contends that the veteran's chronic obstructive pulmonary 
disease is related to the veteran's period of service, 
particularly the exposure to napalm in service.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2003); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  Moreover, it appears that the 
appellant submitted additional evidence (in regard to her 
current claim) to the Board in September 2002, without a 
waiver of RO review.  

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the appellant, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
analyze the impact of recent changes to the regulations 
defining VA's duty to assist or remand the case for RO's 
review of the additional evidence.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  

Factual Background

In this case, the evidence, in the form of the death 
certificate, shows that the veteran died in May 2000, and 
that the immediate cause of death was COPD.  Prior to his 
death, the veteran had not established service connection for 
any disability.

The evidence of record shows that the veteran served in the 
Republic of Vietnam from May 1969 to May 1970.  However, 
there is no indication in the claims folder that the veteran 
was exposed to napalm.  

Service medical records show that in August 1977, the veteran 
complained of paroxysmal nocturnal dyspnea for one week.  It 
was noted that the veteran reported that he woke up at 4 am 
and he felt shortness of breath.  It was noted that the 
veteran had no shortness of breath with exercise.  The 
impression was paroxysmal nocturnal dyspnea of unknown 
etiology.  An August 8, 1977 X-ray examination report 
indicated that there appeared to be a small bleb in the left 
apex medially and the lungs were otherwise clear.  Pulmonary 
function tests were ordered.  The August 1977 pulmonary 
function test report indicates that the veteran smoked 2 
packs a day for 20 years.  The August 1977 pulmonary function 
test report indicates that the provisional diagnosis was rule 
out early chronic obstructive pulmonary disease.  The test 
results were within normal limits.  A February 1979 
separation examination report indicates that examination of 
the chest and lungs was normal.  The chest X-ray examination 
was negative.  In reporting his medical history, the veteran 
indicated that he did not have shortness of breath or chronic 
cough.  The veteran separated from service in February 1979.

The earliest diagnosis of COPD was noted in VA medical 
records dated in February 1987.  A February 1987 pulmonary 
function test indicated that the veteran had severe 
obstruction.  It was noted that the veteran had smoked for 30 
years.  A February 1987 treatment record reflects a diagnosis 
of chronic obstructive pulmonary disease.  An October 1987 
treatment record reflects a diagnosis of chronic obstructive 
pulmonary disease and cigarette abuse.  The veteran continued 
to be treated on occasions for exacerbation of his COPD up 
until the time of his death.   

In a June 2000 statement, a pulmonary specialist from Womack 
Army Medical Center noted that he had treated the veteran 
since January 2000 for severe end-stage emphysema.  He noted 
that the veteran spent 2 tours in Vietnam where he was 
exposed to napalm gas.  The examiner added that it was 
difficult to discern to what extent napalm contributed to the 
veteran's lung disease; however, he concluded that there was 
likely a component of lung damage related to napalm exposure.   

In light of the veteran's medical history a medical opinion 
was obtained from a VA physician.  In a May 2002 statement, 
this physician noted that there was no indication in the 
record that the veteran was exposed to napalm.  Further, 
napalm is a gelatinous material and it is not known under 
what circumstances it would volatilize.  The physician 
pointed out that the amount of the veteran's exposure to 
napalm was not known; however, the examiner found it 
significant that the veteran had a 80-pack-a-year history of 
tobacco use.  He concluded that it would require speculation 
to relate COPD to napalm exposure without proof of the 
veteran's actual exposure.  

In March 2004, the veteran requested an opinion from a 
medical specialist.  The Board asked if it was as least as 
likely as not (that is, a probability of 50 percent or 
better) that COPD began during the veteran's period of active 
service.  The Board also asked whether the complaints of 
paroxysmal nocturnal dyspnea in August 1997 and the X-ray 
findings of a small bleb in the left apex, medially, were 
early manifestations of the COPD?   

In a June 2004 statement, the pulmonary specialist concluded 
that it was as likely as not that COPD began during the 
veteran's active military service.  It was noted that 
clinical symptoms of COPD do not appear until two decades or 
more of smoking.  Further, to attempt to pinpoint the exact 
date of the onset of the disease would be speculative, as it 
is not known until the disease is shown clinically.  

In response to a question concerning paroxysmal nocturnal 
dyspnea, it was noted that this is not a symptom of COPD.  
The physician noted that the August 1977 pulmonary function 
test was normal and it was unlikely that this was indicative 
of early manifestations of COPD.  

Criteria and Analysis

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  A 
service-connected disability is the principal cause of death 
if it singly, or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b). 

Considering the evidence of record, the medical opinion 
indicates that the veteran's COPD was incurred in military 
service and this was a material cause leading eventually to 
his death.  In this case, giving the appellant the benefit of 
the doubt, 38 U.S.C.A. § 5107(b), the Board concludes that 
the veteran's COPD was incurred during military service and 
contributed materially and substantially to his death.  The 
preponderance of the evidence favors the claim.  
Consequently, service connection for the cause of the 
veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



